Citation Nr: 0000778	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-08 957	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
allergies, and a throat and sinus disorder, claimed as due to 
undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for intracranial 
calcification, claimed as due to undiagnosed illness.

4.  Entitlement to an effective date earlier than May 31, 
1994, for a grant of service connection for hyperactive 
airway disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
December 1984 and from January 1991 to July 1991, to include 
service in Southwest Asia in support of the Persian Gulf War 
from February 12, 1991, to June 15, 1991.  He also performed 
subsequent National Guard/Reserve duty.  

This matter came before the Board of Veterans' Appeals on 
appeal from a rating decision of February 1995, by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center, which granted service connection for hyperactive 
airway disease, evaluated as 10 percent disabling, effective 
from May 31, 1994.  That same rating action denied the 
veteran's claims of entitlement to service connection for 
allergic rhinitis, including allergies, throat and sinus 
condition, and headaches and intracranial calcification, all 
claimed as due to undiagnosed illness.  A notice of 
disagreement with the denial of service connection was 
received in May 1995.  A rating action in August 1995 
confirmed the denial of service connection for the above 
mentioned conditions.  A statement of the case regarding the 
service connection claims was issued in August 1995.  The 
veteran's substantive appeal (on VA Form 9) was received in 
October 1995, wherein he also expressed disagreement with the 
effective date assigned for the grant of service connection 
for hyperactive airway disease.  A statement of the case, 
regarding the earlier effective date claim, was issued in 
January 1997, and a substantive appeal with respect to that 
claim was received in March 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in July 1997.  A 
transcript of the hearing is of record.  Supplemental 
statements of the case were issued in February and March 
1998.  The appeal was received at the Board in March 1999.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted an informal 
hearing presentation to the Board in April 1999.  

The Board notes that, by a rating action in October 1996, the 
RO denied service connection for a stomach disorder, joint 
pain, a sleep disorder, and a skin disorder, all claimed as 
manifestations of undiagnosed illness.  By letter dated 
October 29, 1996, the veteran was notified of the rating 
decision and provided his procedural and appellate rights.  
However, those four issues have not been developed for 
appellate review inasmuch as, according to the records before 
the Board, the veteran has not filed a notice of 
disagreement, has not been provided with a statement of the 
case, and has not filed a substantive appeal.  Accordingly, 
those issues are not before the Board at this time.  


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

2.  The evidence of record clearly and unmistakably 
demonstrates that the veteran's allergic rhinitis existed 
prior to his entry into active duty, and there is no 
competent evidence of record to indicate that his allergic 
rhinitis was aggravated during his active service due to an 
undiagnosed illness.  


3.  Intracranial calcification is not the result of disease 
or injury related to service or due to an undiagnosed 
illness.  

4.  There is an approximate balance of positive and negative 
evidence as to whether the veteran has headaches linked to an 
undiagnosed illness; his headaches have not been attributed 
medically to a known diagnosis.  

5.  The veteran's initial claim for service connection for 
hyperactive airway disease was received on May 31, 1994, more 
than one year after he was separated from active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for allergic rhinitis, 
allergies, or throat and sinus condition, claimed as due to 
undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for intracranial 
calcification, claimed as due to undiagnosed illness.  38 
U.S.C.A. § 5107(a) (West 1991).  

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that an undiagnosed illness, manifested by chronic 
headaches, was incurred in active service in Southwest Asia 
during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 5107(b) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.317 (1999).  

4.  The criteria for an effective date of service connection 
for hyperactive airway disease prior to May 31, 1994, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The records reflect that the veteran had several periods of 
active service, initially entering active duty in April 1977.  
The service medical records indicate that the veteran was 
seen on several occasions for complaints of sinus congestion, 
runny nose, sore throat, and cough; he was consistently 
diagnosed with upper respiratory infections in February 1978, 
March 1978, and January 1979.  Examination of the skull in 
September 1979 was reported to be negative; there was no 
evidence of any abnormality, fracture, or intracranial 
calcification.

The service medical records further reflect that the veteran 
went on sick call in October 1979, with complaints of 
suffering a concussion with headaches after a football injury 
in which he lost consciousness; no pertinent diagnosis was 
reported.  In July 1981, he was seen for complaints of 
headaches during the previous 24 hours; he indicated that he 
had taken medications, but the pain had continued.  He 
reported that the pain was frontal at the parietal area, and 
was occasionally associated with dizziness.  The clinical 
assessment was headaches due to tension/stress.  On the 
occasion of the separation examination in November 1984, the 
veteran reported a history of frequent upper respiratory 
infections with cough; clinical evaluation was unremarkable.  

Received in December 1986 were VA treatment reports dated 
from July 1984 to October 1985, which show that the veteran 
received treatment for several disabilities.  A treatment 
report dated in September 1984 reflects complaints of sore 
throat, dysphagia, and malaise for the previous 24 hours; the 
impression was upper respiratory infection.  

The veteran reentered active duty in January 1991.  The 
records indicate that he was seen in January 1991 for 
complaints for congestion, sore throat, chills, and fever; no 
pertinent diagnosis was noted.  On June 17, 1991, it was 
noted that the veteran had developed respiratory symptoms in 
theater.  A June 18, 1991, report indicated that he had been 
exposed to oil fumes and toxic fumes, with complaints of 
cough and wheezing; a chest X-ray was reported to be normal.  
The diagnosic impression was history of bronchitis.

On the occasion of an "over-40" examination, conducted in 
June 1992, the veteran complained of recurrent frontal 
headaches and drainage from sinuses; the impression was 
sinusitis.  

The veteran's Application for Compensation and Pension (VA 
Form 21-526), requesting service connection for upper 
respiratory infections, headaches, mucus problems in the 
throat, sinuses, and various allergies, was received at the 
RO on May 31, 1994.  

Received in August 1994 were VA treatment records dated from 
November 1992 to May 1994, which show that the veteran 
received clinical attention and treatment for several 
disabilities.  During a clinical visit in November 1992, the 
veteran reported feeling mucus accumulating in the back of 
his throat, which he had coughed out upon waking up in the 
morning, since June 1991.  He indicated that he also 
experienced occasional coughing, but no wheezing.  He stated 
that he had been seen at a VA medical center and was told 
that he might have a bacterial infection.

Among the records is the report of a CT scan of the head 
performed in March 1994; the report indicated that the 
veteran had a history of complaints of headaches since 
returning from service in the Persian Gulf.  The CT scan 
revealed punctate calcifications in the left posterior fossa, 
thought possibly to represent a healed inflammatory process.  
The veteran was seen in May 1994 for a neurological 
evaluation for migraines and dull left frontal pain; the 
impression was chronic headaches, probably due to tension, 
and poplifossa calcification.  

The veteran was afforded a VA compensation examination in 
August 1994, at which time he reported a history of headaches 
beginning in August 1991.  He noted that the headaches were 
in the left frontal area, and had progressed to the left 
parietal area.  He further noted that the headaches occurred 
once a month, and that he obtained some relief from Excedrin.  
The veteran also reported swelling of his forehead since his 
return from service in the Persian Gulf.  The pertinent 
diagnoses were allergic rhinitis, hyperactive airway disease 
with decreased diffusion, punctate calcification in the left 
posterior fossa, headaches, mucus of throat/sinuses, and 
allergies.  

Received in September 1994 were medical records, including VA 
as well as private treatment reports, dated from November 
1992 to August 1994, some of which have been discussed above.  
A treatment note dated in January 1993 reported a finding of 
underlying chronic sinusitis versus allergic rhinitis.  Among 
these records was the report of a Persian Gulf Registry 
Examination dated in May 1993, indicating that the veteran 
had been exposed to smoke and that he had been in poor health 
since his return from the Persian Gulf.  It was noted that he 
had suffered a fracture of the right hand in 1981.  The 
veteran indicated that he had begun having migraine headaches 
11/2 years before, approximately 2 to 3 times per week.  He 
also reported pressure and swelling around the paranasal 
sinuses for the past 12 years.  It was noted that an X-ray 
study of the paranasal sinuses in January 1993 was normal.  
Examination revealed no nasal obstruction, and the throat was 
normal in appearance.  The pertinent diagnoses were 
hyperactive airway disease and allergic rhinitis.  

Among the above records was a private medical statement from 
Burton A. Moss, M.D., dated in May 1993, indicating that the 
veteran was referred for evaluation; it was noted that he had 
a history of increasingly prominent upper respiratory 
symptoms which, in retrospect, started in 1969 to 1972 while 
he was living in Washington, D.C.  Dr. Moss indicated that 
the veteran improved and did fairly well until 1991, when his 
symptoms returned again.  Dr. Moss noted that, during this 
exacerbation, the veteran had spent six months in Saudi 
Arabia where his symptoms had continued, and a pattern of 
increasing involvement had been noted since that time.  Dr. 
Moss reported that the symptoms were similar to those that 
the veteran had experienced earlier, except that his mucus 
was said to be thicker; he also had "migraine headaches" 
with involvement in the nuchal and temporal areas.  It was 
noted that the nasal symptoms were symmetrical, and nasal 
obstruction was as common as discharge.  It was also noted 
that family history was positive for allergic disease.  
Physical examination was unremarkable.  The clinical 
diagnosis indicated perennial allergic/? infectious/? 
vasomotor rhinitis.  The examiner stated that, while the 
veteran felt that his current symptoms were different from 
those noted over the years, it was more likely that they were 
essentially the same problems.  The examiner also stated that 
the temporal and nuchal headaches would not appear to be 
associated with an allergic process; he further stated that 
the headaches were symmetrical and were not associated with 
any other symptoms commonly seen with migraine.  

Received in March 1995 were VA treatment records dated from 
August 1994 to November 1994, which show that the veteran 
received clinical attention for several disabilities.  These 
records show treatment mainly for a pulmonary/respiratory 
disorder.  

Received in May 1995 was another medical statement from Dr. 
Moss, dated in April 1995, indicating that the veteran 
experienced some symptoms of allergic rhinitis while living 
in Washington, D.C., from 1969 to 1972; his symptoms were 
characterized by "ups and downs over the years."  Dr. Moss 
noted that the veteran's symptoms were relatively well 
controlled and minor, and that he continued to do well, 
following which he spent some time in Saudi Arabia.  Dr. Moss 
reported that, during the veteran's time in Saudi Arabia, 
there was a significant exaggeration of the symptoms as well 
as a variety of new complaints.  Dr. Moss stated that a 
definite etiology of the exacerbation could not be 
determined, and that it was not unlikely that the veteran's 
problems placed him in the category of patients who may be 
affected by the Persian Gulf Syndrome.  Also received in May 
1995 was a military shot record reflecting that the veteran 
received various injections during service in January 1991, 
including 0.5 cc. of Anthrax vaccine in February 1991.  

Received in October 1995 were private treatment reports dated 
from March 1994 to November 1994, the findings of which have 
been previously reported and discussed hereinabove.  Received 
in November 1995 were VA treatment reports dated from May 
1993 to November 1995, most of which were previously reported 
above.  Reports of VA compensation and pension examinations 
conducted in September and October 1995 reflect evaluation of 
disabilities not currently at issue.  A medical statement 
dated in November 1995 confirmed that the veteran carried a 
diagnosis of hyperactive airway disease, for which he had 
received treatment from May to September 1994.  

Received in May 1996 were VA treatment records dated from 
November 1992 to April 1996, consisting of records previously 
discussed above.  The veteran was seen in April 1994 with 
complaints of thickness in his throat ever since his exposure 
in the Persian Gulf area.  In addition, these records 
indicate that the veteran was seen in April 1996 for 
complaints of asthma and allergic rhinitis.  Received in 
August 1996 were private treatment reports dated from May 
1993 to November 1995, previously reported and discussed 
above.  

At his personal hearing in July 1997, the veteran contended 
that he was under the impression that, when he went to the VA 
medical center in 1992, that constituted the initiation of 
his claim for benefits.  The veteran testified that he began 
having problems in service in March 1991, when he developed a 
lot of mucus in his throat and had difficulty breathing.  He 
indicated that he was currently on three different 
medications that he was required to take on a daily basis.  
He reported constant nasal drainage.  The veteran maintained 
that he had developed the intracranial calcifications as a 
result of the experimental injections that military personnel 
were required to take; he noted that, while they were 
supposed to continue taking the shots, the military had 
called for the suspension of the shots.  

Received in October 1997 were copies of private treatment 
reports from Dr. Moss, dated from March 1993 to April 1995, 
which were previously reported and discussed above.  Received 
in November 1997 were medical records dated from January 1993 
to September 1997, which reflect clinical evaluation and 
treatment for several disabilities, including allergic 
rhinitis and headaches.  These records indicate that the 
veteran received regular allergy shots.  


Of record is a statement from the medical records custodian 
at Newport News Shipbuilding (NNS), dated in December 1997, 
indicating that, after thorough investigation, no information 
regarding the veteran's treatment was found in his medical 
record at the institution.  The NNS records custodian 
indicated that contact had been made with Dr. Moss, the 
veteran's physician, who informed them that his office had 
forwarded all the records to VA.  

II.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a disorder noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b)(1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(1999).  

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and "symptoms," other, non-medical 
indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more, or 
must exhibit intermittent episodes of improvement and 
worsening over a six-month period.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
Part 4 of Title 38, Code of Federal Regulations, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States.  38 
C.F.R. § 3.317(a)(2-5).  

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3).  

The threshold question which must be addressed, in any claim 
for VA benefits, is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  To be well-grounded, a claim 
must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  See Epps v. Gober, 126 F. 
3d 1464 (1997), adopting the definition in Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  The United States Supreme Court 
declined to review the case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480-1, 
(1999).  A claim which is not well grounded precludes the 
Board from reaching the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  

To establish that a claim for service connection is well-
grounded, a veteran must present:  (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 
supra. See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The VA General Counsel recently determined that a well- 
grounded claim for compensation under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317 generally requires the submission of 
some evidence of:

(1) active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3) an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

With the aforementioned legal criteria in mind, the Board 
will now address each of the claims on appeal.



A.  Service connection for allergic rhinitis, allergies,
sinus and throat disorders

In this case, the record clearly shows that any allergy, 
sinus, and/or throat problems the veteran has experienced 
have been attributed to allergic rhinitis.  In other words, 
the claimed problem has been attributed to a clearly 
diagnosed disease, and thus falls outside the purview of 
either 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  By 
definition, those provisions confer entitlement to service 
connection only in the case of manifestation(s) of 
undiagnosed illness.  Accordingly, the veteran's Gulf War 
undiagnosed illness claim regarding allergic rhinitis, 
including allergies, sinus, and throat problems, is not 
plausible under the law, and the veteran's claim in that 
regard is not well grounded.  

In addition, the record clearly establishes that the 
veteran's allergic rhinitis, including allergies, sinus, and 
throat symptoms, pre-existed both periods of service.  
Significantly, the veteran's treating physician indicated 
that his medical records reflect that he had problems with 
allergic rhinitis from 1969 to 1972.  

We recognize that, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder pre-existed service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
was due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  See, e.g., Gahman v. West, 12 
Vet.App. 406, 412 (1999).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Akins v. 
Derwinski, 1 Vet.App. 228, 232 (1991).  Also, where there was 
merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).  

In this case, the presumption of aggravation is not 
applicable because there was no increase in severity of the 
veteran's allergic rhinitis, including allergies, sinus, and 
throat problems in service.  This conclusion is dictated by 
the service medical records, which are negative for any 
treatment for, or findings of, allergic problems during the 
veteran's period of active duty in the Persian Gulf.  See 38 
C.F.R. § 3.306.  

The Board also finds that the April 1995 statement from the 
veteran's treating physician, Dr. Moss, indicating that there 
was a significant exaggeration of the veteran's symptoms 
during his service in the Persian Gulf, was based solely upon 
the veteran's report of medical history, and therefore is not 
competent to establish the in-service aggravation of the 
veteran's allergic rhinitis.  We also find that the medical 
opinion is speculative, to the extent that Dr. Moss stated 
that a definite etiology of the exacerbation could not be 
determined.  Thus, such evidence is of little probative value 
and carries no greater weight than statements presented by 
the veteran, who is not a medical professional.  The Court 
has held that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  The Board is not required to accept the credibility 
of a medical opinion which is based upon an inaccurate 
factual history.  See Reonal v. Brown, 5 Vet.App. 458 (1993).  

The Board notes that the veteran's contentions and testimony 
concerning his pre-service, in-service, and post-service 
manifestations cannot be ignored, as he is competent to 
describe the symptoms as he has experienced them.  See 
Cartright v. Derwinski, 2 Vet.App. 24 (1991).  However, he is 
a layperson and is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994), citing Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, he is not 
competent to provide the required etiological nexus between 
his current allergic rhinitis, manifested by allergies, sinus 
and throat problems, and service or to establish that the 
allergic rhinitis condition was aggravated during service.  


B.  Service connection for intracranial calcification

With respect to the claim for service connection for 
intracranial calcification, the Board notes that the service 
medical records are completely silent with respect to any 
findings of calcification.  The service medical records 
indicate that examination of the skull in September 1979 
revealed no abnormality, no evidence of fracture and no 
intracranial calcification, and service medical records 
during the veteran's period of active duty in the Persian 
Gulf theater are also silent with respect to any findings of 
intracranial calcification.  

The post-service medical records reflect that intracranial 
calcification was first identified in March 1994, based on CT 
examination of the brain.  The veteran was diagnosed with 
punctate calcification due to an inflammatory process.  No 
nexus between any incident of service and the above diagnosis 
was made.  The condition was diagnosed in 1994, approximately 
three years after the veteran was released from active duty, 
well beyond the one-year presumption period for service 
connection on a direct basis for intracranial calcification.  
38 C.F.R. §§ 3.307, 3.309.  Accordingly, there is no medical 
evidence to establish service connection on a direct, or a 
presumptive, basis.  

On the question of the applicability of 38 C.F.R. § 3.317, 
the veteran did serve in the Southwest Asia theater of 
operations during the Persian Gulf War, and he has asserted 
the manifestation, prior to December 31, 2001, of chronic 
signs and symptoms listed in that regulation.  The Board is 
mindful that 38 C.F.R. § 3.317, by its terms, applies only 
where the listed signs and symptoms cannot be attributed to 
any known clinical diagnosis.  

Upon evaluation of the medical evidence of record, we note 
that intracranial calcification is, itself, a clinical 
diagnosis.  Therefore, any symptoms referable to that 
disorder must be considered attributable to a known clinical 
diagnosis, for which the veteran is ineligible for 
compensation pursuant to 38 C.F.R. § 3.317.  Accordingly, the 
veteran's claim for compensation under 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317, is not well-grounded and must be denied.  


C.  Service connection for headaches

As pertains to his claim for service connection for headaches 
due to undiagnosed illness, the veteran contends that he 
experiences chronic headaches as a result of his exposure to 
fumes and vaccines received while serving in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
record reflects that he has complained of experiencing 
headaches on a number of occasions since his second period of 
service during the Persian Gulf War, and the Board notes that 
"headache" is in fact a designated manifestation of 
undiagnosed illness pursuant to the provisions of 38 C.F.R. 
§ 3.317(b).  To be sure, the Board notes that the veteran has 
a history of experiencing headaches dating back more than 
twenty years.  At the same time, however, it appears from the 
record that headaches of "chronic" derivation may have 
become initially problematic subsequent to his return from 
deployment in the Southwest Asia theater of operations.  
Specifically, in his medical statement dated in May 1993, Dr. 
Moss stated that the temporal and nuchal headaches would not 
appear to be associated with allergic process; he also stated 
that the veteran's headaches were symmetrical and were not 
associated with any other symptoms commonly seen with 
migraine.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  
As to the claim based upon headaches, we conclude that the 
evidence of record, although not preponderating in support of 
the claim, at least raises an issue of a reasonable doubt, 
the benefit of which should be resolved in the appellant's 
favor.  Thus, the Board is of the view that service 
connection for headaches due to undiagnosed illness is in 
order.  Accordingly, service connection for headaches on such 
basis is granted, under the authority of 38 C.F.R. § 3.317.  


D.  Earlier Effective Date

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 1999).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The date of entitlement to an 
award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1999).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (1999).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (1999).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (1999).  See Norris v. West, 12 
Vet.App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (1999).

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of May 31, 1994, is the 
earliest effective date assignable for service connection for 
hyperactive airway disease, as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for this disorder was more than one year after his 
separation from service in July 1991.  Although he filed a 
claim for other disorders in December 1986, he first 
initiated a claim for upper respiratory infections in May 
1994.  Accordingly, the applicable regulation dictates that 
the effective date is the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i).  We acknowledge that a separation 
examination in November 1984 reported a finding of frequent 
upper respiratory infections with cough; that there were 
complaints of respiratory symptoms while on active duty in 
June 1991; and that a diagnosis of hyperactive airways 
disease was made in May 1994.  However, no claim for that 
disorder was received until May 1994.  While entitlement 
could be shown to be the date of onset, the "later" event 
in this case is the date of receipt of the claim.  See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect 
that "a claim must be filed in order for any type of benefit 
to be paid."

Although the veteran contends that he sought treatment for 
his respiratory disorder at the VA medical center in February 
1992, there is no evidence on file, identifying the benefit 
sought, which satisfies the requirements for an informal 
claim for service connection.  See 38 C.F.R. § 3.155.  There 
is certainly no evidence of a written communication seeking 
service connection for a respiratory disorder on file prior 
to the date of receipt of the formal claim.  38 C.F.R. 
§ 3.1(p).  Accordingly, the veteran has been awarded the 
earliest effective date provided by law.  As the applicable 
law and regulatory provisions are clear on the issue at hand, 
the Board concludes that the veteran's claim of entitlement 
to an effective date prior to May 31, 1994, for a grant of 
service connection for hyperactive airways disease must be 
denied.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400.




ORDER

Service connection for allergic rhinitis, allergies, and a 
throat and sinus disorder, claimed as due to undiagnosed 
illness, is denied.  

Service connection for intracranial calcification, claimed as 
due to undiagnosed illness, is denied.  

Service connection for headaches, claimed as due to 
undiagnosed illness, is granted.  

An effective date prior to May 31, 1994, for the grant of 
service connection for hyperactive airway disease, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

